HEDRICK, Chief Judge.
The only question raised on appeal is whether the trial court erred in granting defendants’ motion for a directed verdict. Plain*449tiffs argue the evidence offered at trial was sufficient to take the case to the jury on the issue of whether plaintiffs and defendants entered into a contract whereby plaintiffs would procure a buyer for the ten acres of property in return for which defendants would pay plaintiffs a 10% commission. Defendants, on the other hand, argue that there is no evidence that there was a meeting of the minds of the parties as to the subsequent changes in the original listing contract.
In ruling upon a defendant’s motion for directed verdict, the evidence is to be considered in the light most favorable to plaintiff, and the plaintiff is entitled to all reasonable inferences that can be drawn from that evidence. Everhart v. LeBrun, 52 N.C. App. 139, 277 S.E.2d 816 (1981). The question presented by a defendant’s motion for a directed verdict is whether plaintiff’s evidence was sufficient for submission to the jury. Stewart v. Check Corp., 279 N.C. 278, 182 S.E.2d 410 (1971).
It is well settled that a mere contract between a broker and the owner of land to negotiate a sale of the latter’s land is not required to be in writing. Carver v. Britt, 241 N.C. 538, 85 S.E.2d 888 (1955). It is also well settled that, as a general rule, where a real estate broker finds a customer that is ready, able and willing to enter into a transaction on the terms proposed by the principal, the broker cannot, unless there is a special contract to the contrary, be deprived of his right to his commissions by reason of the transaction failing on account of some fault of the principal. Id.
We believe that plaintiffs’ evidence in the present case, considered in the light most favorable to plaintiffs, was sufficient for submission to the jury. Defendants’ argument that the evidence failed to show a “meeting of the minds” is without merit. Although defendants’ evidence may cast some doubt on the issue of whether there was an agreement between the parties as to the sale of the ten acres in question, this discrepancy must be resolved in the favor of plaintiffs in ruling upon a motion for a directed verdict. Any question of fact raised by the evidence is properly one for the jury. Thus, we hold the trial court erred in directing a verdict for defendants.
The judgment of the trial court must be reversed and the cause remanded to the District Court of Ashe County for further proceedings not inconsistent with this opinion.
*450Reversed and remanded.
Judges Arnold and Phillips concur.